Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1-5, 7-16, 18-25, and 27-30 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1, 13 and 23.
The combination of claims specify a method, an apparatus, and a non-transitory computer-readable medium having program code for receiving, by a user equipment (UE), a configuration for a communication signal based on at least a number of wireless communication devices scheduled to communicate in a time period and indicates resources in the frequency spectrum over the time period, wherein the indicated resources include: a first subset of mini-resource blocks (mini-RBs) of a first RB, being less than all mini-RBs of the first RB , and at least a first mini-RB in the first subset includes a set of non-contiguous subcarriers wherein each subcarrier of the set of non-contiguous subcarriers is spaced apart from the other subcarriers by at least one subcarrier of another mini-RB in the first RB;, and a second subset of mini-RBs of a second RB being less than all mini-RBs of the second RB, and communicating, by the user equipment with a base station, the communication signal using the indicated resources based on the configuration.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to the allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the limitations wherein each subcarrier of the set of non-contiguous subcarriers is spaced apart from the other subcarriers of the set of non-contiguous subcarriers by at least one subcarrier of another mini-RB in the first RB.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416   
/KENNY S LIN/Primary Examiner, Art Unit 2416